DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a Final Office action in response to communications received on March 30, 2022. Claims 1, 3, 5-8, 10, 12-15, 17 and 19-21 are pending and addressed below.

Response to Arguments
Applicant’s amendments are sufficient to overcome the Drawing objection set forth in the previous Office Action. 
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous Office Action. 
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 101 rejections set forth in the previous Office Action. 
Applicant’s arguments regarding the 35 U.S.C. 103 rejections set forth in the previous Office Action have been fully considered but are moot in view of the new grounds of rejection. Specifically, Applicant argues that Cederlof and Newell do not teach or suggest the newly added limitation of enabling a user to associate digital content with the specific augmented reality object in response to the user obtaining the ownership rights in the specific augmented reality object (emphasis added by Applicant). Applicant has amended the claims in such a way that the scope of the claims has been changed, including by adding the new limitation emphasized by Applicant. Accordingly, new art is being used to address the newly amended claim limitations. Therefore, Applicant’s arguments are rendered moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 8, 12, 14, 15, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cederlof (U.S. Patent No. 9,595,115) in view of Baumann et al. (U.S. Pub. No. 2018/0129874 and hereinafter referred to as Baumann) in view of Newell et al. (U.S. Pub. No. 2016/0330522 and hereinafter referred to as Newell). 
As to claim 1, Cederlof discloses a computer-implemented method, executed on a computing device, comprising:
defining a plurality of augmented reality objects (col. 1 line 66 – col. 2 line 12, col. 4 line 63 – col. 5 line 25 and col. 9 lines 48-60, Cederlof teaches an object datastore configured to maintain information about objects within an augmented reality environment); 
associating ownership rights with one or more of the plurality of augmented reality objects (col. 1 line 66 – col. 2 line 12, col. 5 lines 44-49, and col. 13 line 35 – col. 14 line 7, Cederlof teaches ownership data attributes are stored with the objects); 
enabling a user to query the plurality of augmented reality objects to identify a specific augmented reality object (col. 1 line 66 – col. 2 line 12, col. 2 line 48 – col. 3 line 4, col. 3 lines 47-59, col. 6 lines 32-45, col. 8 line 58 – col. 9 line 2, col. 15 lines 25-33, and col. 17 line 35 – col. 18 line 9, Cederlof teaches a user may query the object datastore to identify objects);
enabling a user to obtain ownership rights in the specific augmented reality object (col. 1 line 66 – col. 2 line 12, col. 5 lines 44-49, and col. 13 line 35 – col. 14 line 7, Cederlof teaches allowing a user to purchase an object.). Cederlof is not entirely clear on disclosing within an accessible virtual space; and in response to the user obtaining the ownership rights in the specific augmented reality object, enabling a user to associate digital content with the specific augmented reality object as claimed. However, Baumann does disclose
in response to the user obtaining the ownership rights in the specific augmented reality object, enabling a user to associate digital content with the specific augmented reality object (paragraphs [0190], [0215] and [0216], Baumann teaches after a user purchases an object, the user is allowed to associate content, such as a visualization, with the purchased object.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cederlof with the teachings of Baumann for enabling a user to associate digital content with the specific augmented reality object because this would improve user experience and increase functionality.
The combination of teachings between Cederlof and Baumann is not entirely clear on disclosing within an accessible virtual space as claimed. However, Newell does disclose
within an accessible virtual space (paragraphs [0009], [0285], [0287], [0319], [0340], [0341], [0409], [0410] and [0420]-[0422], Newell teaches a user interacts with a virtual environment to determine information about an object.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Cederlof with the teachings of Newell for using an accessible virtual space because this would improve user experience and increase functionality.
Claim 8 recites substantially similar subject matter to claim 1 and is therefore, rejected for the same reasons as applied to claim 1 above. Claim 8 additionally recites a “computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon, when executed by a processor, cause the processor to perform operations.” This limitation can be found in col. 4 lines 40-62 of Cederlof.
Claim 15 recites substantially similar subject matter to claim 1 and is therefore, rejected for the same reasons as applied to claim 1 above. Claim 15 additionally recites a “computer system including a processor and memory to perform operations.” This limitation can be found in col. 4 lines 40-62 of Cederlof.
As to claim 5, the combination of teachings between Cederlof, Baumann and Newell disclose the computer-implemented method of claim 1 wherein enabling a user to associate digital content with the specific augmented reality object includes: enabling a user to upload digital content for association with the specific augmented reality object (paragraphs [0190], [0215], [0216], [0227] and [0234], Baumann teaches a user may create and upload content/visualizations.).
Examiner supplies the same rationale for the combination of the references as in claim 1 above.
Claims 12 and 19 recite substantially similar subject matter to claim 5 and are therefore, rejected for the same reasons as applied to claim 5 above.
As to claim 7, the combination of teachings between Cederlof, Baumann and Newell disclose the computer-implemented method of claim 1 wherein the plurality of augmented reality objects includes one or more of:
a physical object; a group of physical object; a virtual object; and a group of virtual objects (col. 4 line 63 – col. 5 line 25, Cederlof teaches the object may be tangible real world objects or virtual objects.).
Claims 14 and 21 recite substantially similar subject matter to claim 7 and are therefore, rejected for the same reasons as applied to claim 7 above.

10.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cederlof, Baumann and Newell as applied to claims 1, 8 and 15 above, and further in view of Schuman (U.S. Pub. No. 2016/0320833).
As to claim 3, the combination of teachings between Cederlof, Baumann and Newell disclose the computer-implemented method of claim 1. The combination of teachings between Cederlof, Baumann and Newell does not specifically disclose wherein enabling a user to obtain ownership rights in the specific augmented reality object includes one or more of: enabling a user to obtain a license to the specific augmented reality object; and enabling a user to obtain an assignment to the specific augmented reality object as claimed. However, Schuman does disclose
wherein enabling a user to obtain ownership rights in the specific augmented reality object includes one or more of: enabling a user to obtain a license to the specific augmented reality object; and enabling a user to obtain an assignment to the specific augmented reality object (paragraphs [0029] and [0049], Schuman teaches a user may purchase a license for using augmented reality content.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Cederlof with the teachings of Schuman for enabling a user to obtain a license to the specific augmented reality object because this would improve security.
Claims 10 and 17 recite substantially similar subject matter to claim 3 and are therefore, rejected for the same reasons as applied to claim 3 above.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cederlof, Baumann and Newell as applied to claims 1, 8 and 15 above, and further in view of Gustin (U.S. Pub. No. 2017/0212593).
As to claim 6, the combination of teachings between Cederlof, Baumann and Newell disclose the computer-implemented method of claim 4. While the combination of teachings between Cederlof, Baumann and Newell does disclose an ability to provide content from a third party (see col. 6 lines 32-45 of Cederlof and paragraph [0395] of Newell, for example), the combination of teachings between Cederlof, Baumann and Newell is not entirely clear on disclosing wherein the accessible virtual space is configured to interface with third-party applications to enable the association of the digital content with the specific augmented reality object as claimed. However, Gustin does disclose
wherein the accessible virtual space is configured to interface with third-party applications to enable the association of the digital content with the specific augmented reality object (paragraphs [0042] and [0047] and Abstract, Gustin teaches third party applications use an API to provide content to a virtual environment.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Cederlof with the teachings of Gustin for interfacing with third-party applications because this would improve functionality.
Claims 13 and 20 recite substantially similar subject matter to claim 6 and are therefore, rejected for the same reasons as applied to claim 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Traub (U.S. Pub. No. 2018/0108079) – cited for teaching an owner overlaying advertisements in AR – paragraph [0029]
Calman et al. (U.S. Pub No. 2012/0232954) – cited for teaching purchasing AR related products from a website – paragraph [0066]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438